           Case 1:20-mj-00037-GMH Document 1-1 Filed 02/27/20 Page 1 of 1



                                                   STATEMENT OF FACTS

         On Saturday, February 26, 2020, at approximately 11:18 a.m., officers of the Metropolitan Police Department (MPD)
Seventh District Crime Suppression Team (CST) were on patrol in Washington, D.C. when they observed a man later identified
as Dayquan Walker (Defendant Walker) smoking a lit cigarette, also known as a “jay” or “joint,” in public.

           The officers exited their marked scout car and watched as Defendant Walker attempted to move away from them and
retreat into a nearby residence. Defendant Walker repeatedly banged on the door of the residence as if to request entry. Officers
approached Defendant Walker at 2824 Buena Vista Terrace, Southeast, Washington, D.C. and detained Defendant Walker. The
marijuana cigarette was recovered near where Defendant Walker had been standing.

         Defendant Walker was escorted to an MPD transport vehicle on scene. A quick pat-down of Defendant Walker was
conducted and Defendant Walker was quickly placed in the transport section of the vehicle because a large group of civilians
began gathering on scene. Defendant Walker was formally placed under arrest for Public Consumption of Marijuana in a Public
Space. Defendant Walker was then transported to the Seventh District for processing.

          Once at the Seventh District, while inside of the van port, Officer R. Saunders heard Defendant Walker making several
movements in the backseat of the transport vehicle. Officer Saunders heard what sounded like a thump on the floor board of the
vehicle. Officer Saunders asked Defendant Walker what he was doing. Officer Saunders exited the vehicle and walked to the
back of the vehicle where Defendant Walker was seated. As Officer Saunders opened the back door, Defendant Walker began
moaning and complaining of his right leg hurting. Meanwhile, Defendant Walker was making a kicking motion towards the
floorboard. Officer Saunders immediately noticed a black handle of a firearm, and separated Defendant Walker from the weapon.

          Officer Saunders had checked the vehicle prior to entering service, and no contraband, including any firearms, were
found in the vehicle before Defendant Walker was seated. When Officer Saunders escorted Defendant Walker from the vehicle,
he stated “I wasn’t trying to get caught with it.”

           Defendant Walker was interviewed and voluntarily waived his Miranda rights. Defendant Walker admitted to
“smoking a joint and coolin.” Defendant Walker stated that he had found the firearm earlier in the day and had placed the firearm
in his front crotch area. Defendant Walker stated that officers had touched the gun during the pat-down, but apparently did not
realize it was a firearm at the time. Defendant Walker stated that while inside of the vehicle, he attempted to hide the gun under
the seat.

           The firearm was a black in color Bersa Thunder .380 semi-automatic pistol with serial number A26723. It had one (1)
live round in the chamber and nine (9) live rounds in the magazine. There are no firearm or ammunition manufacturers in the
District of Columbia.

         A criminal history check of Defendant Walker through the National Crime Information Center confirmed that the
defendant has a prior felony conviction from Prince George’s County, Maryland, Criminal Case No. Ct151521A, for Conspiracy
to Commit Robbery, where Defendant Walker was sentenced on March 3, 2017 to fifteen (15) years, with all but eighteen (18)
months suspended.


                                                            _____________________________________
                                                            OFFICER JOSHUA JARVIE
                                                            METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE 27th DAY OF FEBRUARY, 2020.


                                                                      _______________________________
                                                                      G. MICHAEL HARVEY
                                                                      U.S. MAGISTRATE JUDGE
